ICJ_004_ReparationUN_UNGA_NA_1949-04-11_ADV_01_NA_03_EN.txt. DISSENTING OPINION BY JUDGE HACKWORTH.

I concur, but for different reasons, in the conclusion of the
Court that the United Nations Organization has capacity to bring
an international claim against the responsible government, with
a view to obtaining reparation due in respect of damage caused
by that government to the Organization. But I regret that I
am unable to concur in.that part of the Opinion having to do
with the capacity of the Organization to sponsor an international
claim in behalf of one of its agents.

The authority of the Organization to make a claim for damage
caused to it by the wrongful act of a State can be very simply
stated, as follows :

(1) Article 104 of the Charter gives the Organization ‘‘such
legal capacity as may be necessary for the exercise of its functions
and the fulfilment of its purposes’.

(2) Paragraphs x and 2 of Article 105 specify that the Organi-
zation ‘‘shall enjoy in the territory of each of its Members such
privileges and immunities as are necessary for the fulfilment of
its purposes”, and that officials of the Organization shall ‘‘similarly
enjoy such privileges and immunities as are necessary for the
independent exercise of their functions in connexion with the
Organization”.

(3) The Convention on Privileges and Immunities, adopted
by the General Assembly on February 13th, 1946, recognizes
that the United Nations shall possess juridical personality, with
capacity (a) to contract ; (6) to acquire and dispose of immovable
and movable property; and (c) to institute legal proceedings ;
also that the Organization and its officials shall enjoy certain
specified privileges and immunities.

The Convention has not been approved by all the Members
of the Organization, but we may assume, for present purposes,
that it is fairly representative of the views of most of them.

(4) It stands to reason that, if the Organization is to make
contracts, to acquire and dispose of property, to institute legal
proceedings, and to claim the benefits of the privileges and
immunities to which it is entitled, it must be able to carry on
negotiations with governments as well as with private parties.
It must therefore be able to assert claims in its own behalf. No
other conclusion consistent with the specified powers and with
the inherent right of self-preservation could possibly be drawn.
The Organization must have and does have ample authority to

26
DISSENTING OPINION BY JUDGE HACKWORTH 107

take needful steps for its protection against wrongful acts for
which Member States are responsible. Any damage suffered by
the Organization by reason of wrongful acts committed against
an agent, while in the performance of his duties, would likewise
be within its competence.

This is a proper application of the doctrine of implied powers.

(5) I, therefore, find no difficulty in giving an affirmative
answer to Question I (a) of the Assembly’s request.

Such a claim by the United Nations would include any element
of damage susceptible of proof under customary rules relating to
damages in international claims. It would include any reasonable
payments made by the Organization to the victim of the wrongful
act or to those entitled through him, provided that such payments
were made pursuant to contractual undertakings of the Organiza-
tion, or on the basis of an established policy in such cases.

(6) Thus it would appear that under I (a) the Organization
has ample and unquestionable authority to safeguard itself against
derelictions by States, and to vindicate the dignity, honour and
authority of the Organization. To this extent I am in agreement
with the conclusions of the majority of the Court.

*
* *

As to Question I (8), having to do with a claim for reparation
due in respect of damage caused to the victim of a wrongful act
or to persons entitled through him, as distinguished from a claim
on behalf of the Organization itself, a different situation is presented.

The Court is asked to state its opinion as to whether the Organiza-
tion has capacity to espouse such a claim. In giving our answer,
we must look to the traditional international practice of nations
with respect to private claims, and to the express treaty stipulations
as regards the Organization.

As to international practice, we find at once that heretofore only
States have been regarded as competent to advance such inter-
national claims,

As to the Organization, we find nothing to suggest that it too
has capacity in this field. Certainly there is no specific provision
in the Charter, nor is there provision in any other agreement of
which I am aware, conferring upon the Organization authority to

27
DISSENTING OPINION BY JUDGE HACKWORTH 198

assume the rêle of a State, and to represent its agents in the espousal
of diplomatic claims on their behalf. I am equally convinced that
there is no implied power to be drawn upon for this purpose.

It is stated in the majority opinion that the Charter does not
expressly provide that the Organization should have capacity to
include, in “‘its claim for reparation’, damage caused to the victim
or to persons entitled through him, but the conclusion is reached
that such power is conferred by necessary implication. This
appears to be based on the assumption that, to ensure the efficient
and independent performance of missions entrusted to agents of
the Organization, and to afford them moral support, the exercise
of this power is necessary.

The conclusion that power in the Organization to sponsor private
claims is conferred by “‘necessary implication” is not believed to be
warranted under rules laid down by tribunals for filling lacunæ
in specific grants of power.

There can be no gainsaying the fact that the Organization is
one of delegated and enumerated powers. It is to be presumed
that such powers as the Member States desired to confer upon it
are stated either in the Charter or in complementary agreements
concluded by them. Powers not expressed cannot freely be implied.
Implied powers flow from a grant of expressed powers, and are
limited to those that are ‘“‘necessary’’ to the exercise of powers
expressly granted. No necessity for the exercise of the power here
in question has been shown to exist. There is no impelling reason,
if any at all, why the Organization should become the sponsor of
claims on behalf of its employees, even though limited to those
arising while the employee is in line of duty. These employees
are still nationals of their respective countries, and the customary
methods of handling such claims are still available in full vigour.
The prestige and efficiency of the Organization will be safeguarded
by an exercise of its undoubted right under point I (a) supra.
Even here it is necessary to imply power, but, as stated above,
the necessity is self-evident. The exercise of an additional extra-
ordinary power in the field of private claims has not been shown
to be necessary to the efficient performance of duty by either
the Organization or its agents.

But we are presented with an analogy between the relationship
of a State to its nationals and the relationship of the Organization

28
DISSENTING OPINION BY JUDGE HACKWORTH 199

to its employees ; also an analogy between functions of a State in
the protection of its nationals and functions of the Organization
in the protection of its employees.

The results of this liberality of judicial construction transcend,
by far, anything to be found in the Charter of the United Nations,
as well as any known purpose entertained by the drafters of the
Charter. |

These supposed analogies, even assuming that they may have
some semblance of reality, which I do not admit, cannot avail to
give jurisdiction, where jurisdiction is otherwise lacking. Capacity
of the Organization to act in the field here in question must rest
upon a more solid foundation.

The Court advances the strange argument that if the employee
had to rely on the protection of his own State, his independence
might well be compromised, contrary to the intention of Article 100
of the Charter.

This would seem to be placing a rather low estimate upon the
employee’s sense of fidelity. But let us explore this a step further.

Article 100 provides that :

“x, In the performance of their duties, the Secretary-General
and the staff shall not seek or receive instructions from any
government or from any other authority external to the Organiza-
tion. They shall refrain from any action which might reflect on
their position as international officials responsible only to the
Organization.

2. Each Member of the United Nations undertakes to respect
the exclusively international character of the responsibilities of the
Secretary-General and the staff and not to seek to influence them
in the discharge of their responsibilities.”

This is a classical provision. It is found in this identical, or
a slightly modified, form in each of the agreements establishing
the various Specialized Agencies—some concluded before, and some
subsequent to, the signing of the Charter.

For example, we find in Article 59 of the Convention on Inter-
national Civil Aviation, signed in 1944, the following provision:

“The President of the Council, the Secretary-General and other
personnel shall not seek or receive instructions in regard to the
discharge of their responsibilities from any authority external
to the Organization. Each contracting State undertakes fully to
respect the international character of the responsibilities of the
personnel and not to seek to influence any of its nationals in
the discharge of their responsibilities.”  ( earbook of the United

Nations, 1946-1947, pp. 728, 736.)
29
DISSENTING OPINION BY JUDGE HACKWORTH 200

Article XII of the articles of agreement of the International
Monetary Fund, negotiated in 1944, provides in Section 4 (c) :

“The Managing Director and the staff of the Fund, in the
discharge of their functions, shall owe their duty entirely to the
Fund and to no other authority. Each member of the Fund
shall respect the international character of this duty and shall
refrain from all attempts to influence any of the staff in the
discharge of his functions.” (II, United Nations Treaty Series,

1947, pp. 40, 86.)

Article V of the contemporary agreement relating to the Inter-
national Bank for Reconstruction and Development is practically
identical with the provisions just quoted. (Zbid., pp. 134, 166.)

Article 9, paragraphs 4 and 5, of the Constitution of the Inter-
national Labour Organization, as amended, provides :

“4. The responsibilities of the Director-General and the staff
shall be exclusively international in character. In the performance
of their duties, the Director-General and the staff shall not seek
or receive instructions from any government or from any other
authority external to the Organization. They shall refrain from
any action which might reflect on their position as international
officials responsible only to the Organization.

5. Each Member of the Organization undertakes to respect
the exclusively international character of the responsibilities of
the Director-General and the staff and not to seek to influence
them in the discharge of their responsibilities.” (Yearbook of
the United Nations, 1946-1947, pp. 670, 672.)

To the same effect see:

Article VIII of the Food and Agriculture Organization of the
United Nations (ibid., pp. 693, 695) ; Article VI of the Constitution
of the United Nations Educational, Scientific and Cultural Organ-
ization (ibid., pp. 712, 715) ; Article 37 of the Constitution of the
World Health Organization (ib7d., pp. 793, 797) ; and Article 9 of
the Constitution of the International Refugee Organization (édid.,
pp. 810, 813).

Is it to be supposed that each of the Organizations has the
capacity to make diplomatic claims in behalf of its agents, and that
this should be done in order that their fidelity to the Organization
and their independence may not be compromised ? Reasons for
such a conclusion would seem to have as great force here as in
the case of the United Nations. The language employed in the
respective instruments bears the same meaning.

Article 100 of the Charter, which, it should be remarked, relates
only to the Secretary-General and the staff, cannot be drawn
upon to claim for the Organization by indirection an authority
which obviously cannot be claimed under any direct authorization.

30
DISSENTING OPINION BY JUDGE HACKWORTH 201

The most charitable, and indeed the most realistic construction
to be given the article is that it is designed to place service with
the United Nations on a high plane of loyalty and fidelity and to
require Member States to respect this status and not to seek to
influence the Secretary-General or members of the staff in the
discharge of their duties.

This bond between the Organization and its employees, which
is an entirely proper and natural one, does not have and cannot
have the effect of expatriating the employee or of substituting
allegiance to the Organization for allegiance to his State. Neither
the State nor the employee can’ be said to have contemplated
such a situation. There is nothing inconsistent between continued
allegiance to the national State and complete fidelity to the Organ-
ization. The State may still protect its national under inter-
national law. One can even visualize a situation where that
protection might be directed against acts by the Organization
itself,

The purpose of the article as stated in the Report of the Secretary
of State to the President of the United States on the Results of
the San Francisco Conference, June 26th, 1945, is:

‘.. to make it perfectly clear that the nationals of Member
States serving on the staff of the Secretariat couid not, in any
sense of the word, be considered as agents of their governments”.
(Department of State Publication 2349, Conference Series 71,

pp. 150, 151.)

It has also been suggested, as an argument in support of the
proposition that the United Nations Organization should be
regarded as having capacity in these cases, that the State of nation-
ality would not be in a position to base an international claim
in behalf of a national on the ground that privileges or immunities
to which employees are entitled under the Charter or under provi-
sions of the Convention relating to Privileges and Immunities had
been violated.

If this be a sound view, it must be because the privileges and
immunities are not for the personal benefit of the individual
himself. That this is true is admitted by the Court and is made
clear by Article V, Section 20, and Article VI, Section 23, of the
Convention. The former specifies :

“Privileges and immunities are granted to officials in the
interests of the United Nations and not for the personal benefit
of the individuals themselves.” (I, United Nations Treaty Series,

1946-1947, pp. 16, 26.)

31
DISSENTING OPINION BY JUDGE HACKWORTH 202

Since, according to this provision, the privileges and immunities
inure to the benefit of the United Nations and not to the benefit
of the individuals, any claim based upon a breach of them should
be in favour of the Organization and would fall to be dealt with
under I (a) above, and not under I (8).

Any claim on behalf of the individual must rest, not upon
stipulations contained in the Convention, but upon general prin-
ciples of international law.

What reason, then, is there for thinking that the United Nations,
rather than the national State, should interpose on behalf of the
individual? It may well be that the weight of the Organization’s
authority would, in some cases, be more persuasive than that of
the national State, but this is not a judicial reason, nor does it
supply the legal capacity to act.

Aside from remedies afforded by local law under which private
claimants may be allowed access to judicial or other tribunals for
the adjustment of their claims against a government, the only
remedy known to international law in such cases is through the
government of the State of which the claimant is a national. “A
citizen of one nation, wronged by the conduct of another nation,
must seek redress through his own government. His government
must assume the responsibility of presenting his claim, or it need
not be considered.” (United States v. Diekelman, 92 US. 520; VI,
Moore’s Digest of International Law, 607.)

Such claims must be presented through the diplomatic channel
(ibid.).

Diplomatic protection is in its nature an international proceeding,
constituting ‘‘an appeal by nation to nation for the performance of
the obligations of the one to the other, growing out of their mutual
rights and duties” (Borchard, Diplomatic Protection of Citizens
abroad, 354 ; VI, Moore’s Digest, 257).

A claim by one State against another on account of an injury toa
national of the claimant State is based on the theory that the State
has been injured through injury to its national. Equally sound
is the theory that for the allegiance owed by the national to his
State the latter owes the national its protection. Nationality is a
sine qua non to the espousal of a diplomatic claim on behalf of a
private claimant. Aside from the special situation of protected
persons under certain treaties and that of seamen and aliens serving
in the armed forces, all of whom are assimilated to the status
of nationals, it is well settled that the right to protect is confined

32
DISSENTING OPINION BY JUDGE HACKWORTH 203

to nationals of the protecting State. If the private claimant is not
a national of the State whose assistance is sought, the government
of that State cannot properly sponsor the claim, nor is the respon-
dent government under any legal duty to entertain it.

International law on this subject is well settled, and any attempt
to engraft upon it, save by international compact, a theory, based
upon supposed analogy, that organizations, not States and hence
having no nationals, may act as if they were States and had nationals,
is, in my opinion, unwarranted. The Permanent Court of Inter-
national Justice stated well the true situation when it said in the
Panevezys-Saldutiskis Railway Case, February 28th, 1939:

“In the opinion of the Court, the rule of international law on
which the first Lithuanian objection is based is that in taking
up the case of one of its nationals, by resorting to diplomatic
action or international judicial proceedings on his behalf, a State
is in reality asserting its own right, the right to ensure in the
person of its nationals respect for the rules of international law.
This right is necessarily limited to intervention on behalf of its
own nationals because, in the absence of a special agreement,
it is the bond of nationality between the State and the individual
which alone confers upon the State the right of diplomatic
protection, and it is as a part of the function of diplomatic
protection that the right to take up a claim and to ensure respect.
for the rules of international law must be envisaged. Where
the injury was done to the national of some other State, no claim
to which such injury may give rise falls within the scope of the
diplomatic protection which a State is entitled to afford nor can
it give rise to a claim which that State is entitled to espouse.”
{P.C.I.J. Series A./B., No. 76, p. 16.)

See also to the same effect the Mavrommatis Palestine Concessions
Case (P.C.I.J., Series A., No. 2, 1924, p. 12); and the case
concerning the Payment of various Serbian Loans issued in France
(P.C.I.J., Series A., Nos. 20/21, 1929, p. 17).

It is generally admitted that the State of the employee's
nationality has a right to sponsor a claim, such as is here in question,
and the General Assembly obviously envisaged the possibility of
complications in this respect, as is shown by its second question,
wherein it inquires how, in the event of an affirmative reply on
point I (8), action by the United Nations is ‘‘to be reconciled with

33
DISSENTING OPINION BY JUDGE HACKWORTH 204

such rights as may be possessed by the State of which the victim
is a national”.

The answer which I have suggested for point I (a) would probably
give the Organization all that it needs from a practical point of
view. .

If it desires to go further and to espouse claims on behalf of
employees, the conventional method is open. If the States should
agree to allow the Organization to espouse claims on behalf of their
nationals who are in the service of the Organization, no one could
question its authority to do so. The respondent State would be
relieved of the possibility of demands from two sources, the employee
or his dependants would know to whom to look for assistance, and
the whole procedure would be free from uncertainty and irregularity.

(Signed) GREEN H. HACKWORTH.

34
